Citation Nr: 1636100	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  16-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for post-operative left ulnar nerve transplant, minor.

2.  Entitlement to special monthly compensation (SMC) based on loss of use of the left hand.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the United States Air Force from August 1954 August 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran testified at a Video Conference hearing conducted by the undersigned.  A transcript of the hearing has been associated with the Veteran's record.

The Board must consider entitlement to SMC when fairly raised.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  The issue of entitlement to SMC based on loss of use of the left hand under 38 U.S.C.A. § 1114(k) has been raised by the rating issue before the Board, and the Board has accordingly added it as an issue on appeal.  See July 2016 Video Conference hearing transcript.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from November 1994 to April 2016.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to service connection for a bilateral wrist disability, to include arthritis and cysts, to include as secondary to the service-connected post-operative left ulnar nerve transplant, has been raised by the record in the Veteran's July 2016 Video Conference hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  Resolving all doubt in favor of the Veteran, throughout the pendency of the appeal, the Veteran's post-operative left ulnar nerve transplant disability has manifested with symptoms that more nearly approximate complete paralysis of the ulnar nerve.  

3.  The Veteran retains effective function of the left hand and arm as the remaining functions are not accomplished equally well by an amputation with prosthesis, and the Veteran has not suffered an anatomical loss of the left hand.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but not greater, for post-operative left ulnar nerve transplant, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 (2015).

2.  The criteria for SMC based on the loss of use of the left hand is not met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. §§ 3.350(a)(2), 4.63 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  In this case, the Veteran has been advised of VA's duties to notify and assist in the development of his claims.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded a VA examination for his post-operative left ulnar nerve transplant disability in April 2014.  The Board has carefully reviewed the VA examination of record and finds that the examination, along with the other evidence of record, is adequate for rating purposes.  Specifically, the examination report contains sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Increased Rating - Left Ulnar Neuropathy

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected post-operative left ulnar nerve transplant disability is rated under Diagnostic Code 8516.  

Initially, the Board observes that the record reflects that the Veteran is right-handed.  The provisions of 38 C.F.R. § 4.124a, which apply to the rating of diseases of the peripheral nerves, expressly provide for the application of different rating criteria depending upon whether a Veteran's minor (non-dominant) or major (dominant) side is being evaluated.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. In this case, as the Veteran is right-hand dominant, the disability contemplated herein affects the non-dominant, or minor side.

Pursuant to Diagnostic Code 8516 for paralysis of the ulnar nerve in regard to the minor (left) upper extremity, incomplete mild paralysis is rated at 10 percent, incomplete moderate paralysis is rated at 20 percent, and incomplete severe paralysis is rated at 30 percent.  Complete paralysis; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, warrants a 50 percent rating.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The words 'mild' 'moderate' and 'severe' as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6 (2015).  
The Veteran is seeking an increased rating in excess of 30 percent for his post-operative left ulnar nerve transplant disability, rated under Diagnostic Code 8516.  As explained below, the Board finds an increase to a 50 percent rating appropriate.

By way of background, the record shows a history of left arm numbness and tingling in an ulnar distribution with no clear explanation going back to around 1970.  As a result, the Veteran had two left ulnar nerve transpositions in 1971 and 1972 during active duty service.  The Veteran describes numbness to the left fourth and fifth digits, pain, and weakness as a result of these surgeries.  The Board observes that the Veteran also had a left wrist fusion in 1995; however, he is not currently in receipt of service connection for a left wrist disability.  Nonetheless, to the extent that there are any signs and symptoms that can be attributed to both the post-operative left ulnar nerve transplant disability and the nonservice-connected left wrist disability, the Board has considered all of these symptoms as part of the service-connected left ulnar nerve transplant disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  
	
On VA examination in April 2014, the examiner noted diagnoses of a left ulnar nerve transposition scar and left ulnar neuropathy, entrapment.  The examiner noted that the Veteran had two left ulnar nerve transpositions in 1971 and 1972.  The examiner noted that the Veteran reported continued intermittent numbness in the ulnar aspect of the left hand.  The examiner noted that the Veteran was right-hand dominant.  The examiner noted the following symptoms pertaining to the left ulnar neuropathy: moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.  Muscle strength was normal at the left elbow with flexion and extension.  Grip strength on the left was 4/5; the Veteran did not have muscle atrophy.  The examiner noted that because both of the Veteran's wrists were surgically fused, he could not flex or extend during testing.  Deep tendon reflexes were all normal.  Sensation to light touch was decreased on the left hand/fingers.  The Veteran did not have any trophic changes.  Phalen's and Tinel's sign testing (median nerve) was negative.  

Based on the symptoms and findings from the examination, the examiner found mild incomplete paralysis of the left ulnar nerve.  The Veteran did not require any assistive devices.  The examiner did not find functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran's indicated that his left ulnar neuropathy impacted his ability to work, as he had to be cautious because of the tenderness.  The Veteran indicated further that he occasionally dropped objects.  The examiner noted that even though the Veteran was right-hand dominant, because he had a right wrist fusion, he could not merely use the right hand most of the time and avoid the left.  The examiner noted that the Veteran had a 12 centimeter by .5 centimeter linear scar along the path of the medial left elbow.

In a private treatment record dated in February 2016, the Veteran reported that he had an ulnar nerve transposition at the left elbow in 1972.  He reported that a few years later, he had wrist pain and arthritic changes, and subsequently underwent a partial wrist fusion on the left side.  The Veteran then noted wrist pain on the right side with arthritic changes and a subsequent right wrist fusion.  With regards to current symptoms, the Veteran noted occasional numbness and tingling in the left ring and small finger.  He noted occasional dorsal wrist pain.  The Veteran described difficulties holding onto things and decreased strength.  On physical examination, the Veteran had a well-healed incision over the medial aspect of the left elbow.  He had a negative Tinel's at the elbow.  The Veteran was able to flex and extend the left hand digits.  He had stiffness in making a composite fist, especially in the ring finger; the Veteran was unable to make a full composite fist with the ring finger on the left side.

During the July 2016 Board hearing, the Veteran described complete paralysis of the left arm, due to an inability to actually move, function, and lift with his arm.  The Veteran indicated that it was very hard to pick up small items and hold onto things.  He noted an inability to take care of himself due to these impairments.  He reported a loss of strength, numbness, tingling, and intermittent pain in the arm.  He also noted a cold sensation in the hands.  With respect to his activities of daily living, the Veteran testified that he had to be careful when he was lifting or putting pressure on his arm.  He further testified that he required more assistance with hygiene and personal care, such as getting dressed.

VA treatment records document ongoing treatment for left fourth and fifth finger numbness, pain, and tingling.  Although the records document a decrease in left hand and finger movements, this has been attributed to the Veteran's left wrist osteoarthritis.  Treatment records do not document any muscle atrophy of the left hand associated with the impairment of the left ulnar nerve.

After reviewing the evidence, the Board finds that throughout the pendency of the appeal, the Veteran's left ulnar neuropathy symptoms more nearly approximate the disability picture compatible with complete paralysis of the ulnar nerve, so as to warrant the highest schedular rating of 50 percent.  This is the maximum rating for paralysis of the ulnar nerve that affects the non-dominant hand. 

Indeed, the Veteran has complained of near-constant pain, tingling and numbness throughout the left upper extremity, from his left shoulder to his left hand, as well as diminished sensation of the left fingers.  He has also complained of weakness, decreased strength, and functional loss.  His symptoms are aggravated by over usage of the left upper extremity.  He endorsed problems grasping and dropping objects.  The Veteran has also consistently and credibly reported that he has had minimal use of his left hand. 

Objectively, there has been moderate pain, paresthesias and/or dysesthesias, and numbness.  The Veteran's grip strength on the left is diminished.  Sensation to light touch is decreased on the left hand/fingers.  

The Board recognizes that the April 2014 VA examiner characterized the Veteran's disability as mild and at most, moderate.  However, resolving any doubt in favor of the Veteran, the Board finds that his disability has manifested with many of the symptoms listed under DC 8516 to describe complete paralysis.  The medical evidence shows that throughout the entire timeframe on appeal, the Veteran has had a weakened grip and weakened flexion of the left wrist and fingers.  He has also demonstrated stiffness in making a composite fist; the Veteran was unable to make a full composite fist with the ring finger on the left side.  See February 2016 private treatment record.  Moreover, the April 2014 examiner noted that even though the Veteran was right-hand dominant, because he had a right wrist fusion, he could not merely use the right hand most of the time and avoid the left.  As such, the totality of the evidence shows that the Veteran's left ulnar neuropathy has had a significant functional impact on his activities of daily living, such as being able to dress himself, maintain personal hygiene, and grasp and/or hold objects.  

The Board finds that the symptoms and medical findings outlined above more nearly approximate the 50 percent rating criteria under Diagnostic Code 8516.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  This is the highest rating possible under Diagnostic Code 8516.

A rating in excess of 50 percent is not warranted at any time throughout the period on appeal.  The Board has considered the application of other diagnostic criteria to determine whether even higher ratings are warranted, but finds none can afford a higher rating given the symptoms of record.

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected post-operative left ulnar nerve transplant of the minor extremity.  This disability causes intermittent pain, numbness, and decreased grip strength, resulting in difficulty with grasping and holding onto objects.  The rating criteria in this case reasonably describe these symptoms and the Veteran's disability level.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Neither the Veteran nor his representative has alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

After applying the benefit of the doubt under Mittleider, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to the Veteran's service-connected post-operative left ulnar nerve transplant.  To the extent that the Veteran's has advanced that his left wrist disability, to include his left wrist osteoarthritis, is associated with his post-operative left ulnar nerve transplant, the Board finds that any signs and symptoms that can be attributed to both the post-operative left ulnar nerve transplant and the left wrist disability under Mittleider are already being contemplated by the post-operative left ulnar nerve transplant symptomatology.  To the extent that there are separate symptoms solely due to the Veteran's left wrist osteoarthritis, this issue has been referred to the AOJ for appropriate action.  

Finally, the evidence shows that the Veteran retired from his job with the United States Postal Service in 1996.  Although the Veteran has described functional impairments resulting from his service-connected post-operative left ulnar nerve transplant, such as difficulty with grasping and holding onto objects on occasion, neither he nor his representative have indicated that he has been unable to maintain substantially gainful employment as a result of this disability.  Accordingly, a claim of entitlement to a total disability rating due to individual unemployability (TDIU) has not been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

III.  SMC for Loss of Use of the Left Hand

In the Video Conference hearing dated in July 2016, the Veteran's representative advanced that the Veteran had loss of use of his left hand as a result of his service-connected post-operative left ulnar nerve transplant.  See Akles, 1 Vet. App. 118 (1991).  

SMC is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k)-(s), and 38 C.F.R. §§ 3.350, 3.352.  

Loss of use of a hand or foot is defined in 38 C.F.R. § 4.63.  Loss of use of a hand or arm will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  Complete ankylosis of two major joints of an upper extremity will be taken as loss of use of the hand.  38 C.F.R. §§ 3.350 (a)(2), 4.63.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the left arm and hand functioning is accomplished equally well by an amputation with prosthesis, or anatomical loss of the left hand.  The Veteran does not contend, and the evidence does not otherwise show, anatomical loss of the left hand.  See 38 U.S.C. 1114 (k). 

The Board does not question the Veteran in his assertions that his service-connected post-operative left ulnar nerve transplant disability has significantly impaired the use of his left upper extremity.  However, after a review of the evidence of record, the Board finds that the preponderance of the evidence does not support a finding that his service-connected post-operative left ulnar nerve transplant has resulted in the loss of use of his left hand. 

The Board acknowledges notes that the Veteran has reported significant functional impairment in relation to his service-connected post-operative left ulnar nerve transplant disability.  In his July 2016 Video Conference hearing, the Veteran described complete paralysis of the left arm, due to an inability to actually move, function, and lift with his arm.  The Veteran indicated that it was very hard to pick up small items and hold onto things.  He noted an inability to take care of himself due to these impairments.  He reported a loss of strength, numbness, tingling, and intermittent pain in the arm.  He also noted a cold sensation in the hands.  With respect to his activities of daily living, the Veteran testified that he had to be careful when he was lifting or putting pressure on his arm.  He further testified that he required more assistance with daily tasks involving hygiene and personal care, such as getting dressed.

While the Veteran has described severe left upper extremity disability symptoms, the objective medical evidence of record shows moderate pain, paresthesias and/or dysesthesias, and numbness.  At the April 2014 VA examination, the Veteran's grip strength on the left was diminished at 4/5 and sensation to light touch was also decreased on the left hand/fingers.  The April 2014 VA examiner characterized the Veteran's disability as mild and at most, the objective medical evidence has shown moderate disability.  

Based on the evidence presented, the Board finds that the preponderance of the evidence does not support the Veteran's claim that his service-connected post-operative left ulnar nerve transplant disability has resulted in the loss of use of his left hand.  In this regard, although the Veteran has difficulty with some activities of daily living involving hand grip, the evidence shows that he still retains the ability to grasp objects and perform most activities of daily living.  

For the reasons outlined above, the Board finds that entitlement to special monthly compensation under the provisions of 38 U.S.C. § 1114 (k) for loss of use of the left hand is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against an award of special monthly compensation for the loss of use of the left hand at any point during the appeal.  See 38 U.S.C.A. § 5107 (b); 
38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating of 50 percent, but not greater, for post-operative left ulnar nerve transplant, minor, is granted.

Entitlement to SMC for loss of use of the left upper extremity is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


